Citation Nr: 1455779	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  09-09 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for left knee arthritis.

2.  Entitlement to an evaluation in excess of 10 percent for chondromalacia of the right knee.

3.  Entitlement to a total rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to August 1974, and from May 1975 to January 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Boston, Massachusetts, Department of Veterans Affairs (VA) Regional Office (RO).

In November 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A hearing transcript is associated with the record.  In April 2011, the Board remanded the case for additional evidentiary development.  While the case was in remand status, the RO assigned the maximum 30 percent schedular evaluation for left and right knee conditions with recurrent subluxation, and granted the claim for service connection for a low back disability.  These awards represent a full grant of the benefits sought on appeal.  Therefore, there remains no controversy as to those claims for the Board's consideration.  Cf. AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The Veteran's left knee arthritis is manifested by limited flexion that does not more nearly approximate 30 degrees or worse flexion; there is no ankylosis, limitation of extension, symptomatic knee with cartilage removal, impairment of the tibia and fibula, or genu recurvatum.

2.  The Veteran's right knee chondromalacia is manifested by limited flexion that does not more nearly approximate 30 degrees or worse flexion; there is no ankylosis, limitation of extension, symptomatic knee with cartilage removal, impairment of the tibia and fibula, or genu recurvatum.

3.  The Veteran is currently employed full-time and the evidence does not show that she has been unable to obtain or retain substantially gainful employment due to service-connected disability during the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 percent for left knee arthritis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.59, 4.71a, Diagnostic Code 5010 (2014).

2.  The criteria for a disability evaluation in excess of 10 percent for right knee chondromalacia are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.59, 4.71a, Diagnostic Code 5019 (2014).

3.  The criteria for entitlement to TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38C.F.R. § 4.16(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA met its duty to notify.  VA sent to the Veteran all required notice in a December 2006 letter, prior to the rating decision on appeal.

VA also met its duty to assist.  VA obtained all relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran an appropriate VA medical examination.  VA provided the Veteran a hearing on appeal.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board is also unaware of any such evidence.

In regards to the hearing on appeal, the Board finds that the VLJ complied with the duties set out in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The VLJ identified the issues and inquired about the existence of outstanding evidence in support of the claims.  The VLJ elicited testimony in order to substantiate the claims.  The hearing focused on the elements necessary to substantiate the claims.  Based in part on the testimony obtained, the VLJ remanded the case for further development, to include a request for outstanding treatment records and a VA examination.  The requested actions were completed.  The Board finds substantial compliance with the requirements articulated in the Board's prior remand decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Accordingly, the Board will address the merits of the claim.

II.  Claims for Increase

The Veteran seeks an evaluation in excess of 10 percent for arthritis of the left knee, in excess of 10 percent for chondromalacia of the right knee.  The Veteran's knee disorders are rated under Diagnostic Code 5257 at the maximum 30 percent disability level based on severe subluxation.  The knees are separately assigned 10 percent evaluations under Diagnostic Code 5010 and 5019 based on arthritis and chondromalacia, respectively.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  However, knee disability may receive separate ratings under diagnostic codes evaluating instability (Code 5257) and those evaluating range of motion (Codes 5003, 5010, 5256, 5260, and 5261).  See VAOPGCPREC 23- 97.  Additionally, separate ratings under Code 5260 (limitation of flexion of a knee) and Code 5261 (limitation of extension of a knee) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004. 

A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

The Veteran's left knee arthritis is rated as degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic code, a 10 percent rating will be assigned for each major joint or group of minor joints affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Veteran's right knee chondromalacia has been evaluated analogously under 38 C.F.R. § 4.71a, Diagnostic Code 5019, applicable to bursitis.  Diagnostic Code 5019 requires that bursitis be rated on the basis of limitation of motion as degenerative arthritis under Diagnostic Code 5003.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Facts and Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an increased evaluation for arthritis of the left knee and chondromalacia of the right knee.  Neither the lay nor medical evidence more nearly reflect the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  Both the lay and medical evidence in this matter are competent, credible, and highly probative.

The January 2006 VA examination report shows the range of motion for the knees was from 0 to 130 degrees on the left and from 0 to 140 degrees on the right.  The September 2007 VA examination report shows that the range of motion in the knees was from 0 to 120 degrees bilaterally.  The May 2011 VA examination report shows that the range of motion in the knees was from 0 to 60 degrees on the left and 0 to 80 degrees on the right.  There was increased pain following 3 repetitions of motion, but no additional loss of motion.  The rating schedule provides a 0 percent evaluation for flexion limited to 60 degrees.  A minimum 10 percent compensable rating based on limitation of flexion requires flexion that more nearly approximates 45 degrees.  Here, the Veteran's right and left knee conditions (chondromalacia and arthritis) are currently each evaluated at the 10 percent disability level based on involvement of a major joint and limitation of motion, which is not required to be at the minimum compensable level under the applicable Diagnostic Code 5260 for the purpose of a 10 percent evaluation under either Diagnostic Code 5010 or 5019.  The record shows no impairment of extension.  Accordingly there is no basis for a higher disability evaluation under Diagnostic Codes 5010 and 5019 for either the right or left knee.

The Board accepts the Veteran complaints of deformity, pain, stiffness, weakness, decreased speed of joint movement, and inflammation (swelling and tenderness) along with the general findings for bony joint enlargement, crepitus, deformity, mal-alignment, tenderness, pain at rest, weakness, and guarding of movement.  38 C.F.R. §§ 4.40, 4.45.  It is noted that, at the time of the Veteran's May 2011 VA examination, she was employed full-time (less than 1 year) in the field of electronic circuit board assembly.  The May 2011 VA examination report noted the Veteran's disability of the knees had significant effects on her occupational functioning through decreased mobility, problems with lifting and carrying, decreased strength, lower extremity pain, pain, and disfigurement.  This impacted the Veteran's "knees range of motion, walking, and standing."  However, for a higher evaluation, there must be the functional equivalent of flexion limited to 30 (or more nearly approximating 30 degrees) or extension limited to 15 degrees (or more nearly approximating 15 degrees).  See Deluca, supra.  Pain alone does not constitute functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In this case, the currently assigned 10 percent ratings contemplate the Veteran's symptoms to include pain and flare-ups.

To the extent that there is crepitus shown on VA examination in May 2011, the Board finds that there is no indication that this causes functional limitation.

The Board has considered whether a higher or separate evaluation may be assigned under any other potentially applicable criteria.  However, the evidence of record shows no ankylosis and no episodes of locking or joint effusion.  Also, there is no evidence of limited extension, symptomatic knee with cartilage removal, impairment of the tibia and fibula, or genu recurvatum.  Accordingly, a higher or separate evaluation is not warranted under any other potentially applicable schedular provision.  See 38 C.F.R. § 4.7a. Diagnostic Code 5256, 5258, 5259, 5261-63.

While the Veteran is competent to report that her knee disabilities are worse than presently evaluated, whether a disability is sufficient to meet the schedular criteria for the assignment of a higher (or separate) evaluation is a factual determination.  Although the Veteran believes she meets the criteria for a higher disability rating, her complaints and the medical findings do not meet the schedular requirements for more a higher (or separate) evaluation, as explained and discussed above.  

Accordingly, the claim is denied.  The Board has considered whether staged ratings are appropriate, but finds that they are not as the right and left knee disability herein discussed did not exhibits symptoms or impairment that would warrant different ratings from the currently assigned ratings during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.).

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the record reflects that the manifestations of the disability are specifically contemplated by the schedular criteria.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

III.  TDIU

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his/her age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

To qualify for a schedular TDIU, if there are two or more service-connected disabilities, at least one shall be rated at 40 percent or more, and there shall be sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  Marginal employment is not considered to be substantially gainful employment.

In this case, the Veteran's service connected disabilities include a single disability rated at 40 percent (lumbar arthritis) and additional disabilities resulting in a combined 80 percent disability evaluation.  Thus, the Veteran meets the numeric evaluation required for a schedular TDIU.  38 C.F.R. § 4.16(a).  However, having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against TDIU because the evidence does not establish that the Veteran is unable to obtain or retain substantially gainful employment due to service-connected disability.

The record includes a VA medical opinion dated in May 2011 indicating that the Veteran's service-connected disabilities render her "as likely as not" unable to follow substantially gainful employment.  However, this conclusion is incongruous with the Veteran's self-report on VA examination in May 2011 that she was employed full-time in the field of electronic circuit board assembly and the VA treatment records dated since 2008 showing that she was employed in factory work and had been pursuing a degree in medical coding.  Thus, the May 2011 medical opinion has diminished probative value.

The Board has further considered the letters dated in 2006 from the Veteran's former employer, the US Postal Service, which indicate that she was found medically unsuitable for her job due to her back and knee problems because her job required "strenuous activities."  This evidence is highly probative of the functional limitations, but does not show that the Veteran is unable to work in a job without strenuous activities.  Likewise, a VA physician wrote in an April 2009 letter that the Veteran's symptoms made it "impossible for her to work in a position that requires a lot of manual labor" and that she was "unable to keep up with the requirements of her present job."  However, the physician's statement has limited probative value because it referenced both service-connected and nonservice-connected disabilities producing pain, and provided no meaningful information on whether the Veteran had functional limitation due to service-connected disability alone that precluded her from obtaining or retaining substantially gainful employment.

The Board accepts that the Veteran was unemployed for a period of time and is precluded from employment involving manual labor or strenuous activity.  However, the evidence as a whole does not show that she was unemployable or unable to obtain and retain substantially gainful employment due to service connected disability.  The lay and medical evidence reflect that the Veteran has limitations on standing and sitting for prolonged periods of time as well as limited trunk range of motion, which would limit the types of employment available to the Veteran.  Notwithstanding, the record shows that the Veteran found employment.  The evidence of record shows that the Veteran has been employed since at least 2008 in factory work and, at the time of her May 2011 VA examination, reported full-time employment of less than one year in assembling circuit boards; there is no indication that this is marginal employment.  See Friscia v. Brown, 7 Vet. App. 294 (1995).

Therefore, in view of the above, the claim for schedular TDIU is denied.  There is no doubt to resolve.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Because the Veteran does not fail to meet the numerical requirements for consideration of a schedular TDIU during the appeal period, the Board finds that application of 38 C.F.R. § 4.16(b) governing extraschedular TDIU is not warranted.


ORDER

An initial evaluation in excess of 10 percent for left knee arthritis is denied.

An evaluation in excess of 10 percent for chondromalacia of the right knee is denied.

TDIU is denied.



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


